144 A.2d 919 (1958)
Matter of Frank Eugene MULLEN and Mary Alice Mullen, Appellants.
No. 1960.
Municipal Court of Appeals for the District of Columbia.
Argued May 19, 1958.
Decided October 2, 1958.
Carolyn Mullen, pro se.
Richard W. Barton, Asst. Corporation Counsel, Washington, D. C., with whom Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, Washington, D. C., were on the brief, for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
This is a proceeding brought in the Juvenile Court under the provisions of Code 1951, §§ 11-906(a) (6) and 11-907, subd. 1(a). These sections authorize the court to determine whether children under eighteen years of age are without adequate parental care. After a full hearing the court found that Frank Eugene Mullen, five years of age, and Mary Alice Mullen, age three, the children of George E. and Carolyn Phillips Mullen, were without adequate parental care, and pursuant to the authority of Code 1951, § 11-915(2) (Supp. VI), committed them to the Board of Public Welfare for one year. This appeal followed.
We have carefully studied the record, as well as the voluminous briefs and other documents filed by the mother of the children. We are convinced that the court committed no errors of law and that there was ample evidence to support its finding.
Affirmed.